DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment after final filed on 10/25/2021 have been fully considered, the finality of previous office action mailed on 10/13/2021 is hereby vacated. However, this office action is made final, it necessitated the new ground(s) of rejection presented in this office action.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 1 and “capable to” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao (Pub. No. US2015/0277522). 
As per claim 1, Kao disclose an interface device (fig.3, 100) for a processing unit (fig.3, 30), allowing a plurality of circuits (fig.3, 20a-d) to be connected to a common input port (fig.3, 40a) of the processing unit, that is configured to acquire a state value of a circuit (paragraph 18, operation states) of the plurality of circuits, the interface device comprising: 
(fig.3, 60) each power source being associated with a respective one of the plurality of circuits; and (paragraph 19 , the power supply unit 602 outputs electric signals to supply power to the port modules 20a, 20b, 20c, 20d)
a switch (fig.3, 40a) is configured to selectively connect a single circuit of the plurality of circuits to the respective one of the plurality of power sources while connecting remaining circuits of the plurality of circuits to ground, such that the state value of the single circuit is input to the common input port of the processing unit, wherein the switch is controlled by a set of at least one output port of the processing unit. (paragraphs 18-19, the processor 30 controls the electronic switches Q1, Q2, Q3, Q4, Q5, Q6, Q7 turning on or off, to control the operation states of the port modules 20a, 20b, 20c, 20d according to the detection signals output by the detection circuit 50. When the port modules are not connected the switch are fully power off to save energy.)

As per claim 2, Kao discloses wherein the processing unit comprises a plurality of input ports, each input port being connected to the plurality of power sources, of the plurality of circuits, the plurality of power sources being unique and reused for all of the input ports, the ith power source being capable of simultaneously biasing the circuit connected to each input port. (paragraphs 18-19, The power supply unit 602 outputs electric signals to supply power to the port modules 20a, 20b, 20c, 20d according to the detection signals output by the detection circuit 50.)

As per claim 3, Kao discloses wherein the switch is controlled by an output port that is associated with each power source, the control of the ith output port, associated with an ith power source, controlling the biasing of the ith circuit connected to each input port simultaneously and controlling a connection to ground of all of the other of the plurality of circuits. (paragraphs 18-19, the processor 30 controls the electronic switches Q1, Q2, Q3, Q4, Q5, Q6, Q7 turning on or off, to control the operation states of the port modules 20a, 20b, 20c, 20d according to the detection signals output by the detection circuit 50. When the port modules are not connected the switch are fully power off to save energy.)

As per claim 4, Kao discloses wherein at least one power source of the plurality of power sources is supplied with power by a first power supply network, while the other power sources are supplied with power by at least a second power supply network that is distinct from the first power supply network. (paragraph 19 , the power supply unit 602 outputs electric signals to supply power to the port modules 20a, 20b, 20c, 20d)

As per claim 6, Kao discloses wherein the method comprises repeating, as many times as there are circuits connected to an input: selecting, by controlling the switch by the set of output ports, one of the plurality of circuits; and acquiring the state value of the selected circuit, for each input port. (paragraphs 10-12, The switch module 40 connects the processor 30 to or disconnects the processor 30 from each of the port modules 20a, 20b, 20c, 20d according to control signals output by the processor 30 so that the processor 30 can selectively communicate with each of the port modules.)

As per claim 7, Kao discloses wherein the switch is controlled by an output port that is associated with each power source, the control of the ith output port, associated with an ith power source, controlling the biasing of the ith circuit connected to each input port simultaneously and controlling a connection to ground of all of the other of plurality of circuits. (paragraphs 18-19, the processor 30 controls the electronic switches Q1, Q2, Q3, Q4, Q5, Q6, Q7 turning on or off, to control the operation states of the port modules 20a, 20b, 20c, 20d according to the detection signals output by the detection circuit 50. When the port modules are not connected the switch are fully power off to save energy.)

CLAIM OBJECTION
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
6.	Applicant's amendment filed on 7/2/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

7.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
	a.	Levy et al. [Pub. No. US2016/0335595] discloses when transistor 305 is turned on (as a result of the bias current being above a particular threshold), electronic switch 303 is connected to ground. 
	b.	Edward et al. [Pub. No. US2015/0198666] discloses switch detection device 106 includes a plurality of detection circuits 204 that are interconnected with switches.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184